     Case 5:19-cr-00050-TBR Document 11 Filed 09/10/19 Page 1 of 5 PageID #: 17




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF -KENTUCKY                        SEF 1 0 Z'.OHJ
                                    AT PADUCAH

UNITED STATES OF AMERICA

                                                                      INDICTMENT
V.
                                                             NO.      5 ~ \~ ~ 50 ;116/2-
                                                                      18 U.S.C. § 2252A(a)(2)
DEREK RAILEY                                                          18 U.S.C. § 2252A(b)(l)
                                                                       18 U.S.C. § 2253(a)(3)



The Grand Jury charges:

                                             COUNTl
                                (Distribution of child pornography)
        On or about August 19, 2019, in the Western District of'Kentucky, Crittenden County,

Kentucky, and elsewhere, DEREK RAILEY, defendant herein, knowingly distributed child

pornography, as defined in Title 18, United States Code, Section 2256(8), that had been shipped

and transported using any means and facility of interstate and foreign commerce, including by

computer.

        In violation of Title 18, United States Code, Sections 2252A(a)(2) and (b)(l).



The Grand Jury further charges:

                                            COUNT2
                                  (Receipt of child pornography)

        On or about August 19, 2019, in the Western District of Kentucky, Crittenden County,

Kentucky, and elsewhere, DEREK RAILEY, defendant herein, knowingly received · child

pornography, as defined in Title 18, United States Code, Section 2256(8), that had been shipped
Case 5:19-cr-00050-TBR Document 11 Filed 09/10/19 Page 2 of 5 PageID #: 18




and transported using any means and facility of interstate and foreign commerce, including by

computer.

        In violation of Title 18, United States Code, Sections 2252A(a)(2) and (b)(l).



                                      FORFEITURE NOTICE

       As a result of committing the offenses in violation of Counts 1 and 2 of this Indictment,

DEREK RAILEY, defendant herein, shall forfeit to the United States, pursuant to 18 U.S.C. §

2253(a)(3), all of the rights, title, and interests in any property, real or personal, used or intended

to be used to commit or to promote the commission of such offenses, or any property traceable to

such property, including but not limited to: a Samsung S 1O+ cellular phone bearing serial nwnber

R38M2098JKV and a Dell laptop computer bearing serial number 9W5M1Xl.

                                               A TRUE BILL.




 -Q.11, 1M ..c_.J2k ._._.,-
RUSSELL M. COLEMAN
UNITED STATES ATTORNEY

RMC:MTS




                                                  2
   Case 5:19-cr-00050-TBR Document 11 Filed 09/10/19 Page 3 of 5 PageID #: 19



UNITED STATES OF AMERICA v. DEREK RAILEY

                                                            PENALTIES

Count 1-2: NL 5 yrs./NM 20 yrs./$250,000/both/ NL 5 yrs./NM Life Supervised Release (with prior conviction NL 15 yrs/NM 40 yrs).
*mandatory $5,000 assessment per count if the defendant is non-indigent

Forfeiture


                                                                NOTICE

ANY PERSON CONVICTED OF AN OFFENSE AGAINST THE UNITED STATES SHALL BE SUBJECT TO SPECIAL
ASSESSMENTS. FINES. RESTITUTION & COSTS.


SPECIAL ASSESSMENTS

I 8 U.S.C. § 3013 requires that a special assessment shall be imposed for each count of a conviction of offenses committed after
November I I, I 984, as follows :

             Misdemeanor:           $ 25 per count/individual              Felony:         $100 per count/individual
                                    $125 per count/other                                   $400 per count/other



In addition to any of the above assessments, you may also be sentenced to pay a fine.·Such fine is due immediately unless the court
issues an order requiring payment by a date certain or sets out an installment schedule. You shall provide the United States Attorney's
Office with a current mailing address for the entire period that any part of the fine remains unpaid, or you may be held in contempt of
court. 18 U.S.C. § 3571 , 3572, 361 I , 3612

Failure to pav ·fine as ordered mav subject vou to the following;

             I.   INTEREST and PENALTIES as applicable by law according to last date of offense.

                      For offenses occurring after December 12. 1987:

                      No INTEREST will accrue on fines under $2,500.00.

                      INTEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in effect at
                      the time of sentencing. This rate changes monthly. Interest accrues from the first business day
                      following the two week period after the date a fine is imposed.

                      PENALTIES of:

                       I 0% of fine balance if payment more than 30 days late.

                       15% of fine balance if payment more than 90 days late.

             2.       Recordation of a LIEN shall have the same force and effect as a tax lien.

             3.       Continuous GARNISHMENT may apply until your fine is paid.

             18 U.S.C. §§ 3612, 3613

                      lfyou WILLFULLY refuse to pay your fine, you shall be subject to an ADDITIONAL FINE
                      of not more than the greater of $10,000 or twice the unpaid balance of the fine; or
                      IMPRISONMENT for not more than I year or both. 18 U.S.C. § 3615
   Case 5:19-cr-00050-TBR Document 11 Filed 09/10/19 Page 4 of 5 PageID #: 20



RESTITUTION

If you are convicted of an offense under Title 18, U.S.C., or under certain air piracy offenses, you may also be ordered to make
restitution to any victim of the offense, in addition to, or in lieu of any other p~nalty authorized by law. 18 U.S.C. § 3663

APPEAL

If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shall require:

           I.        That you deposit the entire fine amount (or the amount due under an installment schedule
                     during the time of your appeal) in an escrow account with the U.S. District Court Clerk, or

          2.         Give bond for payment thereof.

           18 U.S.C. § 3572(g)

PAYMENTS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certified checks or money orders should be made payable
to the Clerk. U.S. District Court and delivered to the appropriate division office listed below:

                     LOUISVILLE:                      Clerk, U.S. District Court
                                                      106 Gene Snyder U.S. Courthouse
                                                      601 West Broadway
                                                      Louisville, KY 40202
                                                      502/625-3500

                     BOWLING GREEN :                  Clerk, U.S. District Court
                                                      120 Federal Building
                                                      241 East Main Street
                                                      Bowling Green, KY 42!01
                                                      270/393-2500

                     OWENSBORO :                      Clerk, U.S. District Court
                                                      126 Federal Building
                                                      423 Frederica
                                                      Owensboro, KY 4230 I
                                                      270/689-4400

                     PADUCAH:                         Clerk, U.S. District Court
                                                      127 Federal Building
                                                      501 Broadway
                                                      Paducah, KY 4200 I
                                                      270/415-6400

If the court finds that you have the present ability to pay, an order may direct imprisonment until payment is made.
Case 5:19-cr-00050-TBR Document 11 Filed 09/10/19 Page 5 of 5 PageID #: 21

             FORMDBD-34
             JUN .85




               UNITED STATES DISTRICT COURT
                              Western District of Kentucky
                                      At Paducah

                     THE UNITED STATES OF AMERICA
                                               vs.


                                   DEREK RAILEY




                                    INDICTMENT

                Count I -Distribution of Child Pornography
                   18 U.S.C. §§ 2252A(a)(2) and (b)(l)

                     Count 2 - Receipt of Child Pornography
                      18 U.S.C. §§ 2252A(a)(2) and (b)(l)

                                        Forfeiture

            A tn1E


                                                                      ?person

            Filed in open court this 10th day of September, 2019.

            - - - - - - - - - - - - - - - C - / e , - + ' ~,a.;-;,
                                                             ;~~:c~~;~M+-
                                                                       L_.. A
                                                                             r~ ~~[J)
                                                                            .,.,.,.,..
                                                                                 K;'t3TRONG,CLERK

            Bail,$
                                                                              S~r:-Dl •,1 aC9. 0·I;;/...,
                                                                      ~ -3   r        .                   -   r
                                                                    WEST' f\i rn~1:~ KEi~" fUc,w
